DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: P. 0028-0029 mention "middle finger" 64 in figure 5, however no reference number 64 is shown in any of the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 8 recites “the body;” which should be corrected to ---the body; and---
Line 11 recites “a front of the user’s hand” which should be corrected to ---a front portion of the user’s hand---
Claim 8 is objected to because of the following informalities:  
Line 11 recites “a front of the user’s hand” which should be corrected to ---a front portion of the user’s hand---

Appropriate correction is required.
Claim Objections
Applicant is advised that should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner notes, claim 12 recites “the body comprises polymeric foam” and claim 13 recite “the body is a polymeric foam body. Claim 12 and 13 are not patentably distinct and share the same scope. 
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner notes, claim 14 recites “the body comprises sponge” and claim 15 recites “the body is a sponge body”. Claims 14 and 15 are not patentably distinct and share the same scope. 

Claim Interpretation
Claims 4 recites “wherein a dimension defined between opposite sides of the body is at least ‘about’ 1 inch.”. Paragraph 0022 recites the dimension defined between opposite sides of the body “is believed that each of the above values and ranges can vary by plus or minus about 25%, plus or minus about 20%, plus or minus about 15%, plus or minus about 10%, or plus or minus about 5%.”. Therefore, the examiner will interpret ‘about’ 1 inch to be plus or minus: 25%, 20%, 15%, 10% or 5% of 1 inch. Similarly for claim 5 and 17, ‘about’ 3 inches will be interpreted as plus or minus: 25%, 20%, 15%, 10% or 5% of 3 inches.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” in claim 7 (line 1) and claim 19 (line 2) is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Although applicant suggests "substantially" is a term that those of ordinary skill in the art would understand, applicant does not provide a degree of straightness. Therefore, "substantially" straight piece of wire has been rendered indefinite. For the purposes of examination, the examiner will interpret "substantially" straight piece of wire to be a straight piece of wire.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10-11 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinduja (US 20180093127 A1).
Regarding claim 8, Hinduja discloses a compressible therapeutic apparatus comprising a body [1] comprising elastic material (the body 1 is made of elastically compressible material, see p. 0023) and configured to be held and compressed by a user's hand for stroke rehabilitation (p. 0026 recites the body 1 may be placed in a user’s hand and repeatedly squeezed or compressed for therapeutic purposes, therefore capable of being used for stroke rehabilitation.); and a retainer [2] configured to restrict the body from being dropped by the user's hand (the retainer is attached to the user for the purposes of preventing the body 1 from being dropped, see abstract.), the retainer [2] comprising: an inner portion connected to the body (annotated figure 2 below shows the inner portion of the retainer connected to the body 1), and an outer portion [25] connected to the inner portion (annotated figure 2 below shows the outer portion connected to the inner portion) and comprising a receptacle [27], wherein at least a portion of the receptacle is positioned outwardly from the body (figure 2 shows the outer portion receptacle positioned outwardly from the body), and the receptacle is configured to fit snugly on a finger of the user's hand while the body is in opposing face-to-face configuration with a front portion of the user's hand to restrict the body from being dropped by the user (Figure 4 shows one configuration for holding the body and attaching the retainer to the user via the receptacle. P. 0024 recites the receptacle of the out portion may fit snugly around a user’s finger by increasing or decreasing the diameter of the receptacle. Multiple configurations, such as face-to-face configuration, of holding the body and attaching the retainer to the user via the outer portion receptacle are capable. Abstract states the receptacle is attached to a user for the purposes of preventing the body from being dropped by the user).

    PNG
    media_image1.png
    764
    412
    media_image1.png
    Greyscale

Regarding claim 10, Hinduja further discloses wherein: the retainer comprises at least one strip of material (the retainer is a strip made of flexible material, see abstract) defining a plurality of openings; an opening [27] of the plurality of openings is the receptacle [27] of the outer portion (Annotated figure 2 above show the plurality of openings 26 and 27).
Regarding claim 11, Hinduja further discloses wherein: the inner portion (see annotated figure 2 above) is at least partially positioned in an interior space of the body (annotated figure 2 shows the inner portion partially positioned in an interior space of the body); and the outer portion is at least partially positioned outside of the interior space of the body (figure 2 shows the outer portion 25 outside of the body).
Regarding claim 16, Hinduja further discloses wherein the inner portion of the retainer extends into a hole [13] in the body (annotated figure 2 above shows the inner portion of the retainer extending into a hole 13 of the body 1).
Regarding claim 17, Hinduja is silent in the dimensions of the body and therefore does not disclose wherein a dimension defined between opposite sides of the body is at least about 3 inch. However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see instant specification at para. 0022 describing the dimension of the body as plus or minus 25% to plus or minus 5% of 3 inches). Therefore, one of ordinary skill in the art would expect the body of Hinduja to perform equally well as applicant' s. It would have been obvious to have modified the device of Hinduja to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of  Chen (US 20060264300 A1).
Regarding claim 9, Hinduja shows all of the invention as discussed above, however does not disclose wherein the retainer comprises a knotted strip of material defining a plurality of loops.
Chen teaches an exercise apparatus comprising a body [10] and a retainer [20], wherein the retainer [20] comprises a knotted strip [21] of material defining a plurality of loops (annotated figure 3 below shows a retainer comprising a knotted strip of material and a plurality of loops. Solid line represents one of the loops of the plurality of loops).

    PNG
    media_image2.png
    552
    866
    media_image2.png
    Greyscale

Hinduja discloses that the inner loop portion and the outer loop portion are as a result of the fastener portion [3] and that the preferred fastener is a toggle stopper. However, paragraph 0050 recites that the preferred embodiments of the apparatus may comprise other variations and modifications.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the fastener portion of Hinduja with the knotted fastening portion of Chen as knotted strips are commonly found in the knot arts. Knotted fasteners are low cost and time efficient during the manufacturing processes, as inserting a toggle stopper on a cord requires additional steps and additional steps during manufacturing is costly and not time efficient. Additionally, if a toggle stopper breaks a user no longer has a means for adjusting the cord however with a knotted cord a user is capable of tying a knot on the cord to create a loop at the desired location and with a desired loop diameter. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of Bennett (US 9616272 B1).
Regarding claim 12, Hinduja shows all of the invention as discussed above, and further discloses that the body of the apparatus is made of elastic, polymeric material (p.0023) but does not disclose wherein the body comprises polymeric foam.
Bennet teaches a exercise ball comprising a body[10] with handles [32], where the body comprises polymeric foam (Col 7 lines 36-41).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymeric body of Hinduja to be made of polymeric foam as taught by Bennet as polymeric foam is soft and deformable and provide users with a comfortable means for exercising the user’s hand.
Regarding claim 13, Hinduja shows all of the invention as discussed above, and further discloses that the body of the apparatus is made of elastic, polymeric material (p.0023) but does not disclose wherein the body is polymeric foam body.
Bennet teaches a exercise ball comprising a body [10] with handles [32], where the body is a polymeric foam body (Col 7 lines 36-41).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymeric body of Hinduja to be polymeric foam body as taught by Bennet as polymeric foam is soft and deformable and provide users with a comfortable means for exercising the user’s hand.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of Zachary (US 20120065027 A1).
Regarding claim 14, Hinduja shows all of the invention as discussed above, however does not disclose wherein the body comprises sponge.
Zachary discloses a hand grip exercise device comprising a body [30], wherein the body comprises sponge (the body 30 may be made of sponge or foam, see p. 0029).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Hinduja to be made of sponge as taught by Zachary as sponge is soft and deformable and provide users with a comfortable means for exercising the user’s hand.
Regarding claim 15, Hinduja shows all of the invention as discussed above, however does not disclose wherein the body is a sponge body.
Zachary discloses a hand grip exercise device comprising a body [30], wherein the body is a sponge body (the body 30 may be made of sponge or foam, see p. 0029).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the body of Hinduja to be a sponge body as taught by Zachary as sponge is soft and deformable and provide users with a comfortable means for exercising the user’s hand.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of Kip (US 1014233 A).
Regarding claim 18, Hinduja shows all of the invention as discussed above, and further discloses wherein: the inner portion comprises a receptacle [26]; and the apparatus comprises at least one structure [4] embedded in the body [1] and connecting the retainer [2] to the body (figure 2 shows a structure embedded in the body which keeps the inner loop of the strip connected to the body);
Hinduja does not disclose the apparatus comprises at least one structure embedded in the body and extending into the receptacle of the inner portion to at least partially connect the inner portion to the body.
Kip teaches a configuration for a tethered ball comprising a body [1] a retainer [2], the retainer comprises a inner portion; and wherein the apparatus comprises at least one structure [4] embedded in the body [1] and extending into the receptacle of the inner portion to at least partially connect the inner portion to the body (the retainer is a cord and the inner portion of the cord, see annotated figure 1 below, is inserted into the opening/cut 3 of the body 1, the structure 4 is embedded in the body which goes through the receptacle of the inner portion, see Col 1 lines 47-51).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection of the retainer and body (i.e. the retainer permanently inside the body) of Hinduja with connection of the retainer and body (including the opening/Cut 3 and embedded structure 4, in where the retainer is removable) as taught by Kip so that a user may remove the retainer (cord) from the body by removing the embedded structure and/or replace the strip or use the body without using the strip. Additionally, Hinduja’s connection of the body and retainer would require additional steps during the manufacturing process since the retainer is permanently embedded in the body, while Kips connection of the body and retainer would require less steps since the strip is inserted into the body and secured via the embedded structure. Annotated figure below shows the results of the modification of Hinduja’s apparatus with Kips teachings. 

    PNG
    media_image3.png
    764
    419
    media_image3.png
    Greyscale

Regarding claim 19, Hinduja modified shows all of the invention as discussed above, and in further view of Kip discloses wherein the at least one structure comprises a ‘substantially’ straight piece of wire ( Figure 1 shows the wire 4 is straight).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of Kip (US 1014233 A) and Chen (US 20060264300 A1).
Regarding claim 20, Hinduja modified shows all of the invention as discussed above, and in further view discloses the retainer [2] comprise a fastened (via fastener 3) strip of elastic material (the retainer is made of flexible material, see abstract) that defines a plurality of loops (see annotated figure 2 above, the inner portion and outer portion 25 are considered to be the plurality of loops); the receptacle [26] of the inner portion (see annotated figure 2 above) is an opening at least partially defined by a loop of the plurality of loops (the receptacle is an opening defined by a loop see annotated figure 2 above); and the receptacle [27] of the outer portion [25] is an opening at least partially defined by a loop of the plurality of loops (the receptacle is an opening defined by a loop see annotated figure 2 above).
Hinduja modified does not disclose a knotted strip of elastic material.
Chen teaches an exercise apparatus comprising a body [10] and a knotted strip of material [20] defining a plurality of loops (see annotated figure 3 above)
Hinduja discloses that the inner loop portion and the outer loop portion are as a result of the fastener portion [3] and that the preferred fastener is a toggle stopper. However, paragraph 0050 recites that the preferred embodiments of the apparatus may comprise other variations and modifications.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the fastener portion of Hinduja with the knotted fastening portion of Chen as knotted strips are commonly found in the knot arts. Knotted fasteners are low cost and time efficient during the manufacturing processes, as inserting a toggle stopper on a cord requires additional steps and additional steps during manufacturing is costly and not time efficient. Additionally, if a toggle stopper breaks a user no longer has a means for adjusting the cord however with a knotted cord a user is capable of tying a knot on the cord to create a loop at the desired location and with a desired loop diameter. 
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of Bennett (US 9616272 B1), Chen (US 20060264300 A1) and Kip (US 1014233 A).
Regarding claim 1, Hinduja discloses a compressible therapeutic apparatus comprising an elastic, polymeric body [1] configured to be held (p. 0023 recites the body 1 is made of an elastically compressible material such as pliable polymeric material) and compressed by a user's hand (p. 0026 recites the body 1 may be placed in a user’s hand and repeatedly squeezed or compressed); a strip [2] of elastic material (strip 2 is a flexible cord, therefore an elastic cord or elastic strip of material. See abstract) defining a plurality of loops (see figure 2) comprising: an inner loop (see annotated figure 2 below) extending at least partially around an inner opening [26], and an outer loop [25] extending at least partially around an outer opening [27]; at least one structure [4] embedded in the body [1] and connecting the strip [2] to the body (figure 2 shows a structure embedded in the body which keeps the inner loop of the strip connected to the body); and wherein at least a portion of the outer loop is outside of the body (figure 2 shows at least a portion of the outer loop is outside of the body) and configured to have at least one finger of the user's hand extend through the outer loop (p.0024 recites the outer loop of the cord may receive a users wrist or finger) while the body is in opposing face-to-face configuration with a front portion of the user's hand to restrict the body from being dropped by the user (figure 4 shows one configuration for holding the body and attaching the outer loop to the user. Multiple configurations of how the user holds the body and attached the outer loop to a user, such as opposing face-to-face configuration, are capable. Abstract states the outer loop is attached to a user for the purposes of preventing the body from being dropped by the user).

    PNG
    media_image4.png
    764
    412
    media_image4.png
    Greyscale

Hinduja discloses that the body of the apparatus is made of elastic, polymeric material (p.0023) but does not disclose a polymeric foam body.
Bennet teaches a exercise ball [10] with handles [32], where the exercise ball comprises a polymeric foam body (Col 7 lines 36-41).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the polymeric body of Hinduja to be made of polymeric foam as taught by Bennet as polymeric foam is soft and deformable and provide users with a comfortable means for exercising the user’s hand.
Hinduja does not disclose a knotted strip of material.
Chen teaches an exercise apparatus comprising a body [10] and a strip of material [20] comprising an outer loop (see annotated figure 3 below) and an inner loop (annotated figure 3 shows the inner loop. The heavy line represents the inner loop.), wherein the strip of material is a knotted [21’] strip of material.

    PNG
    media_image5.png
    552
    866
    media_image5.png
    Greyscale


Hinduja discloses that the outer loop and the inner loop are as a result of the fastener portion [3] and that the preferred fastener is a toggle stopper. However, paragraph 0050 recites that the preferred embodiments of the apparatus may comprise other variations and modifications.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the fastener portion of Hinduja with the knotted fastening portion of Chen as knotted strips are commonly found in the knot arts. Knotted fasteners are low cost and time efficient during the manufacturing processes, as inserting a toggle stopper on a cord requires additional steps and additional steps during manufacturing is costly and not time efficient. Additionally, if a toggle stopper breaks a user no longer has a means for adjusting the cord however with a knotted cord a user is capable of tying a knot on the cord to create a loop at the desired location and with a desired loop diameter. 
Hinduja does not disclose at least one structure embedded in the body and extending through the inner opening to at least partially connect the knotted strip to the body. 
Kip teaches a configuration for a tethered ball comprising a body [1] a strip [2]; and a at least one structure [4] embedded in the body and extending through the inner opening to at least partially connect the knotted strip to the body (the strip is a cord and inner opening of the cord is inserted into the opening/cut 3, the structure 4 embedded in the body 1 goes through the inner opening, see Col 1 lines 47-51 and figure 1) . 
.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the connection of the strip and body (i.e. the strip permanently inside the body) of Hinduja with connection of the strip and body (including the opening/Cut and embedded structure, in where the strip is removable) as taught by Kip so that a user may remove the strip (cord) from the body by removing the embedded structure and/or replace the strip or use the body without using the strip. Additionally, Hinduja’s connection of the body and strip would require additional steps during the manufacturing process since the strip is permanently embedded in the body, while Kips connection of the body and strip would require less steps since the strip is inserted into the body and secured via the embedded structure. Annotated figure below shows the results of the modification of Hinduja’s apparatus with Kips teachings. 

    PNG
    media_image6.png
    764
    473
    media_image6.png
    Greyscale

Regarding claim 2, Hinduja modified by Kip discloses wherein the at least one structure extends through a portion of the inner loop that is positioned in a cut in the body (see rejection of claim 1).
Regarding claim 4, Hinduja is silent in the dimensions of the body and therefore does not disclose wherein a dimension defined between opposite sides of the body is at least about 1 inch. However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see instant specification at para. 0022 describing the dimension of the body as plus or minus 25% to plus or minus 5% of 1 inch). Therefore, one of ordinary skill in the art would expect the body of Hinduja to perform equally well as applicant' s. It would have been obvious to have modified the device of Hinduja to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Regarding claim 5, Hinduja is silent in the dimensions of the body and therefore does not disclose wherein a dimension defined between opposite sides of the body is at least about 3 inch However, there is nothing in the record which establishes that the claimed dimension presents a novel or unexpected result, is used for a particular purpose, or solves a stated problem (see instant specification at para. 0022 describing the dimension of the body as plus or minus 25% to plus or minus 5% of 3 inches). Therefore, one of ordinary skill in the art would expect the body of Hinduja to perform equally well as applicant' s. It would have been obvious to have modified the device of Hinduja to be dimensioned as claimed since such a modification is a mere design consideration which fails to patentably distinguish. MPEP 2144.04(IV)(A).
Regarding claim 6, Hinduja modified and in further view of Kip discloses wherein the at least one structure comprises wire ( Pin, i.e. a wire. See Col 1 lines 47-51).
Regarding claim 7, Hinduja modified and in further view of Kip wherein the wire is a ‘substantially’ straight piece of wire (Figure 1 shows the wire 4 is straight).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hinduja (US 20180093127 A1) and in further view of Bennett (US 9616272 B1), Chen (US 20060264300 A1), Kip (US 1014233 A) and Zachary (US 20120065027 A1).
Regarding claim 3, Hinduja modified shows all of the invention as discussed above, Hinduja modified does not disclose wherein the knotted strip is a knotted rubber band.
Zachary discloses a hand grip exercise device comprising a body [30] and a strip [20] for receiving a user’s fingers; and wherein the strip is a rubber band (p. 0030 recites the finger loop strip may be made of rubber).
.  It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the knotted strip of Hinduja modified to be made out of rubber as taught by Zachary such that a knotted rubber band is provided for the purposes of providing a user with a stretchable knotted strip. Additionally rubber bands are known to have high resilience, high tensile and tear properties and are low cost. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN R RODRIGUEZ whose telephone number is (571)272-6951. The examiner can normally be reached M-F: 7:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN R RODRIGUEZ/Examiner, Art Unit 3784                                                                                                                                                                                                        

/ERIN DEERY/Primary Examiner, Art Unit 3754